PER CURIAM:
John Frilando appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Frilando’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the dis*357trict court. Frilando v. United States, No. 4:13-cv-00861-DCN, 2013 WL 2180745 (D.S.C. May 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.